        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 1 of 141



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

                                                     )
UNITED STATES OF AMERICA, ex rel.                    )
ELGASIM MOHAMED FADLALLA, et al.,                    )
                                                     )
                              Plaintiffs,            )
                                                     )
v.                                                   )       Case No. 8:15-cv-01806-PX
                                                     )
DYNCORP INTERNATIONAL LLC, et al.,                   )
                                                     )
                              Defendants.            )
                                                     )

      THOMAS/WRIGHT, INC.’S ANSWER TO FIRST AMENDED COMPLAINT

       Pursuant to F.R. Civ. P. 12(a)(4)(A) and the Court’s Order filed September 5, 2019 [ECF

No. 146-1], Defendant, Thomas/Wright, Inc. (“T/WI”), by counsel, respectfully submits this

Answer to the allegations asserted against T/WI in the First Amended Complaint [ECF No. 9]

according to the numbered paragraphs set forth therein, as follows:

       1.      T/WI did not violate the False Claims Act (“FCA”), 31 U.S.C. § 3729, et seq., and

did not present any false claims. T/WI denies the allegations in this paragraph to the extent they

purport to allege that T/WI violated the FCA or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators. The

allegation that T/WI had any involvement in human trafficking is false. The Court has dismissed

all of Plaintiffs’ claims against T/WI based on alleged violation of the Trafficking Victims

Protection Reauthorization Act (“TVPRA”), 18 U.S.C. §1581, et seq. Therefore, T/WI is not

required to respond to any of the TVPRA allegations against it in the First Amended Complaint.
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 2 of 141



        2.      T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators. T/WI performed services as a subcontractor under Contract

No. W911W4-08-D-0002 (“Contract 1”). T/WI did not employ any Relators in Kuwait and has

no knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract No. W911W4-11-D-00024 (“Contract 2”) and had

no involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to Contract 2.

        3.      Contract 1 speaks for itself. T/WI denies the allegations in this paragraph to the

extent they are inconsistent with the express terms of Contract 1. T/WI does not know the exact

amount of payments that were authorized under Contract 1.

        4.      T/WI was not a subcontractor under Contract 2 and had no involvement with

GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all allegations against it that are

based on, arise out of, and/or relate to, Contract 2.

        5.      T/WI does not have information about work Relators allegedly performed for

GLS. T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’

proposal or GLS’ performance of Contract 2. T/WI denies all allegations against it that are

based on, arise out of, and/or relate to, Contract 2.

        6.      T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators. T/WI did not employ any Relators in Kuwait and has no



                                                   2
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 3 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI does not have information about any “evidence”

Relators allegedly provided to the United States.

       7.      T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators. T/WI did not engage in any misrepresentation of its bona

fides as a small business. The allegation that T/WI had any involvement with human trafficking

is false. The Court has dismissed all of Plaintiffs’ claims against T/WI based on alleged

violation of the TVPRA. Therefore, T/WI is not required to respond to any of the TVPRA

allegations against it in the First Amended Complaint.

       8.      T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators. T/WI did not “collude[]” with GLS or any other party with

regard to alleged false claims under Contract 1. T/WI did not “facilitate[]” any false claims

under Contract 1. T/WI did not receive payment for services it did not perform as a

subcontractor under Contract 1. T/WI was paid only for services it actually provided as a

subcontractor under Contract 1. The allegation that T/WI had any involvement with human

trafficking is false. The Court has dismissed all of Plaintiffs’ claims against T/WI based on




                                                 3
         Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 4 of 141



alleged violation of the TVPRA. Therefore, T/WI is not required to respond to any of the

TVPRA allegations against it in the First Amended Complaint.

        9.      T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2.

        10.     T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators. The allegation that T/WI had any involvement in human

trafficking is false. The Court has dismissed all of Plaintiffs’ claims against T/WI based on

alleged violation of the TVPRA. Therefore, T/WI is not required to respond to any of the

TVPRA allegations against it in the First Amended Complaint.

        11.     The allegation that T/WI had any involvement in human trafficking is false. The

Court has dismissed all of Plaintiffs’ claims against T/WI based on alleged violation of the

TVPRA. Therefore, T/WI is not required to respond to any of the TVPRA allegations against it

in the First Amended Complaint. T/WI does not have information about GLS’ alleged

confiscation of passports, or GLS’ alleged non-compliance with Kuwaiti laws and legal

processes.

        12.     The allegation that T/WI had any involvement in human trafficking is false. The

Court has dismissed all of Plaintiffs’ claims against T/WI based on alleged violation of the



                                                   4
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 5 of 141



TVPRA. Therefore, T/WI is not required to respond to any of the TVPRA allegations against it

in the First Amended Complaint. T/WI does not have information about GLS’ alleged non-

compliance with Kuwaiti laws and legal processes. T/WI had no involvement with, or

knowledge of, GLS’ alleged conduct in Kuwait. T/WI had no involvement with, or knowledge

of, Relators’/Plaintiffs’ living conditions in Kuwait, or their allegedly being “blacklisted” by

other countries. T/WI did not engage in, or profit from, any misconduct at the expense of the

United States taxpayer or the Relators.

       13.     T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators. The allegation that T/WI had any involvement in human

trafficking is false. The Court has dismissed all of Plaintiffs’ claims against T/WI based on

alleged violation of the TVPRA. Therefore, T/WI is not required to respond to any of the

TVPRA allegations against it in the First Amended Complaint.

       14.     T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators. The allegation that T/WI had any involvement in human

trafficking is false. The Court has dismissed all of Plaintiffs’ claims against T/WI based on

alleged violation of the TVPRA. Therefore, T/WI is not required to respond to any of the

TVPRA allegations against it in the First Amended Complaint. The allegation that T/WI

“engaged in human trafficking” is false.




                                                 5
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 6 of 141



       15.     The allegation that T/WI had any involvement in human trafficking is false. The

Court has dismissed all of Plaintiffs’ claims against T/WI based on alleged violation of the

TVPRA. Therefore, T/WI is not required to respond to any of the TVPRA allegations against it

in the First Amended Complaint.

       16.     The allegations in this paragraph and its subparagraphs state legal conclusions

about Relators’ alleged citizenship and domicile that do not require a response.

       17.     The allegations in this paragraph state legal conclusions about DynCorp’s alleged

state of incorporation, principal place of business, and nature of business that do not require a

response.

       18.     The Court dismissed the First Amended Complaint against AECOM.

       19.     The allegations in this paragraph state legal conclusions about Global Linguist

Solutions, LLC’s alleged state of incorporation, principal place of business, and nature of

business that do not require a response

       20.     The Court dismissed the First Amended Complaint against Global Linguist

Solutions.

       21.     The allegations in this paragraph state legal conclusions about Virginia law that

do not require a response.

       22.     The Court dismissed the First Amended Complaint against AECOM. The

allegations in this paragraph do not require a response.

       23.     T/WI does not have information about what the referenced Form 10-Q allegedly

states. The document speaks for itself.

       24.      T/WI does not have information about what the referenced Form 10-K allegedly

states. The document speaks for itself.



                                                 6
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 7 of 141



       25.     T/WI does not have information about what the referenced press release allegedly

states. The document speaks for itself.

       26.     T/WI does not have information about what the referenced Forms 10-Q and 10-K

allegedly state. The documents speaks for themselves.

       27.     T/WI lacks sufficient information to admit or deny the allegations in this

paragraph.

       28.     The allegations in this paragraph state legal conclusions that do not require a

response.

       29.     T/WI does not have information about what the referenced Form 10-K allegedly

states. The document speaks for itself.

       30.     T/WI does not have information about what the referenced Form 10-K allegedly

states. The document speaks for itself.

       31.     T/WI does not have information about the allegations in this paragraph.

       32.     T/WI does not have information about the allegations in this paragraph.

       33.     T/WI does not have information about the allegations in this paragraph.

       34.     T/WI does not have information about the allegations in this paragraph.

       35.     T/WI does not have information about the allegations in this paragraph.

       36.     T/WI does not have information about the allegations in this paragraph.

       37.     T/WI does not have information about the allegations in this paragraph.

       38.     T/WI does not have information about DynCorp’s alleged control over

distribution of employee handbooks to all of the “Small Business Defendants.”

       39.     T/WI does not have information about the allegations in this paragraph.

       40.     T/WI does not have information about the allegations in this paragraph.



                                                 7
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 8 of 141



       41.     T/WI does not have information about the allegations in this paragraph.

       42.     T/WI does not have information about what DynCorp allegedly controlled and

recorded.

       43.     The allegations regarding “[a]lmost all emails sent by GLS” is so vague and

ambiguous that the allegations can neither be admitted or denied. To the extent an answer is

required, the allegations are denied.

       44.     T/WI does not have information about the allegations in this paragraph.

       45.     T/WI does not have information about the allegations in this paragraph.

       46.     T/WI does not have information about the allegations in this paragraph.

       47.     T/WI does not have information about the allegations in this paragraph.

       48.     T/WI does not have information about the allegations in this paragraph.

       49.     T/WI does not have information about the allegations in this paragraph.

       50.     The allegations in this paragraph state legal conclusions about Shee Atika’s

alleged state of incorporation, principal place of business, and nature of business that do not

require a response. T/WI does not have information about what GLS allegedly told INSCOM

about Shee Atika.

       51.     The allegations in this paragraph state legal conclusions about Invizion’s alleged

state of incorporation, principal place of business, and nature of business that do not require a

response. T/WI does not have information about what GLS allegedly told INSCOM about

Invizion.

       52.     The allegations in this paragraph state legal conclusions about TigerSwan’s

alleged state of incorporation, principal place of business, and nature of business that do not




                                                 8
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 9 of 141



require a response. T/WI does not have information about what GLS allegedly told INSCOM

about TigerSwan.

       53.     T/WI admits that it is incorporated in the State of Oregon and that during the

relevant time period it was a woman-owned small business. T/WI does not have information

about what GLS allegedly told INSCOM about T/WI.

       54.     The allegations in this paragraph state legal conclusions about KMS’ alleged state

of incorporation, principal place of business, and nature of business that do not require a

response. T/WI does not have information about what GLS allegedly told INSCOM about KMS.

       55.     The allegations in this paragraph state legal conclusions that do not require a

response.

       56.     The allegations in this paragraph state legal conclusions that do not require a

response.

       57.     T/WI did not engage in any unlawful action or other misconduct that would toll

the statute of limitations on Relators’ claims against T/WI, or otherwise estop T/WI from

invoking the statute of limitations.

       58.     The allegations in this paragraph are denied.

       59.     Solicitation W911W4-05-R-0001 speaks for itself. The allegations in this

paragraph are denied to the extent they are inconsistent with the express terms of Solicitation

W911W4-05-R-0001.

       60.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       61.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.



                                                 9
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 10 of 141



       62.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       63.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       64.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       65.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       66.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       67.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       68.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       69.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       70.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       71.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.

       72.     Contract 1 speaks for itself. The allegations in this paragraph are denied to the

extent they are inconsistent with the express terms of Contract 1.




                                                10
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 11 of 141



       73.     The Aid to Small Business Act speaks for itself. The allegations in this paragraph

are denied to the extent they are inconsistent with the express terms of the Aid to Small Business

Act.

       74.     The Aid to Small Business Act speaks for itself. The allegations in this paragraph

are denied to the extent they are inconsistent with the express terms of the Aid to Small Business

Act.

       75.     The Aid to Small Business Act speaks for itself. The allegations in this paragraph

are denied to the extent they are inconsistent with the express terms of the Aid to Small Business

Act.

       76.     The Aid to Small Business Act speaks for itself. The allegations in this paragraph

are denied to the extent they are inconsistent with the express terms of the Aid to Small Business

Act.

       77.     FAR 52.219-9 speaks for itself. The allegations in this paragraph are denied to

the extent they are inconsistent with the express terms of the FAR 52.219-9.

       78.     FAR 52.219-9 and Contract 1 speak for themselves. The allegations in this

paragraph are denied to the extent they are inconsistent with the express terms of the FAR

52.219-9 and/or Contract 1.

       79.     FAR 52.219-9 and Contract 1 speak for themselves. The allegations in this

paragraph are denied to the extent they are inconsistent with the express terms of the FAR

52.219-9 and/or Contract 1.

       80.     DoD Cost Accounting Standard 4-103 speaks for itself. The allegations in this

paragraph are denied to the extent they are inconsistent with the express terms of the DoD Cost

Accounting Standard 4-103.



                                                11
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 12 of 141



       81.     The allegations in this paragraph state a legal conclusion that does not require a

response.

       82.      The cited FAR provisions speak for themselves. The allegations in this

paragraph are denied to the extent they are inconsistent with the express terms of the cited FAR

provisions.

       83.     T/WI does not know if GLS entered into Teaming Agreements with all “Small

Business Defendants” or why GLS did or would enter into such agreements with all “Small

Business Defendants.” T/WI entered into a teaming agreement with McNeil Technologies, Inc.

       84.     T/WI does not know what representations GLS allegedly made to INSCOM, or

what representations, if any, served as a basis for the award of Contract 1.

       85.     T/WI does not know what representations GLS allegedly made to INSCOM.

T/WI did not make any false representations. T/WI denies the allegations in this paragraph to

the extent they purport to allege that T/WI made any false representations, violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       86.     T/WI does not know if GLS entered into Teaming Agreements with all “Small

Business Defendants.” T/WI’s capabilities were not vitiated. T/WI was not converted into a

“GLS affiliate[],” and did not otherwise lose its bona fide independence.

       87.     T/WI performed services as a subcontractor under Contract 1 and was paid only

for the services it rendered. T/WI was not part of any “scheme” to give a “false impression”

about the services it performed as a subcontractor under Contract 1.

       88.     T/WI denies the allegations against it in this paragraph. T/WI performed services

as a subcontractor under Contract 1 and was paid only for the services it rendered.



                                                12
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 13 of 141



       89.     Shee Atika’s alleged Teaming Agreement with GLS speaks for itself. The

allegations in this paragraph are denied to the extent they are inconsistent with the alleged

Teaming Agreement.

       90.     The referenced Teaming Agreement speaks for itself. T/WI does not know if

GLS entered into “substantively the same agreement” with all “Small Business Defendants.”

       91.     T/WI was not a subcontractor under Contract 2 and had no involvement with

GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all allegations against it that are

based on, arise out of, and/or relate to, Contract 2. Solicitation W911W4-11-R0003 speaks for

itself. The allegations in this paragraph are also denied to the extent they are inconsistent with

Solicitation W911W4-11-R0003.

       92.     T/WI was not a subcontractor under Contract 2 and had no involvement with

GLS’ alleged proposal, representations or performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. Contract 2

speaks for itself. The allegations in this paragraph are also denied to the extent they are

inconsistent with Contract 2.

       93.     Contract 1 speaks for itself. The allegations in this paragraph are also denied to

the extent they are inconsistent with Contract 1.

       94.     T/WI performed services as a subcontractor under Contract 1 and was paid only

for the services it rendered. T/WI had direct dealings with four Relators when those Relators

were employed by T/WI.

       95.     T/WI performed services as a subcontractor under Contract 1 and was paid only

for the services it rendered. T/WI does not have information about GLS’ alleged “pre-award

intention.” T/WI was not part of, and did not acquiesce to, any “scheme.”



                                                  13
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 14 of 141



       96.     T/WI does not know how all Relators learned of job openings.

       97.     T/WI does not have information about the telephone number(s) that all Relators

allegedly called to obtain job information.

       98.     T/WI does not know how GLS allegedly instructed all Relators.

       99.     T/WI does not know whether all Relators “sent that information” to

DynCorp/GLS, nor what, if anything, that allegedly indicated to all Relators.

       100.    T/WI does not know who responded to GLS’ alleged advertisements, or how GLS

allegedly screened them.

       101.    T/WI does not know what expenses, if any, GLS allegedly paid for Relators.

       102.    T/WI does not know what expenses, if any, GLS allegedly paid for Relators.

       103.    T/WI does not know what instructions GLS allegedly gave to “new recruits.”

       104.    T/WI did not employ any Relators in Kuwait and has no knowledge of the events

relating to Kuwait that are alleged in the First Amended Complaint. T/WI does not know what

alleged arrangements and payments GLS made for Relators’ transportation in Kuwait.

       105.    T/WI does not know how GLS allegedly managed Relators’ obligations for

alleged “GLS work.”

       106.    T/WI did not employ any Relators in Kuwait and has no knowledge of the events

relating to Kuwait that are alleged in the First Amended Complaint. T/WI does not know how

GLS allegedly managed Relators in Kuwait.

       107.    The allegations in this paragraph do not identify the “personnel” that GLS

allegedly summoned to sign, receive and process FSAs. Therefore, T/WI cannot admit or deny

the allegations.

       108.    T/WI does not know how GLS allegedly cautioned Relators about the FSAs.



                                               14
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 15 of 141



       109.    T/WI did not employ any Relators in Kuwait and has no knowledge of the events

relating to Kuwait that are alleged in the First Amended Complaint. T/WI does not know how

GLS allegedly controlled Relators’ transportation in Kuwait.

       110.    T/WI does not have sufficient information to admit or deny the allegation that

GLS determined where all Relators were deployed. T/WI knew that, during the relevant time

period, the Relators it employed were in Iraq.

       111.    T/WI does not know how GLS allegedly determined who would manage all

Relators or what was allegedly represented to the public. T/WI did not employ any Relators in

Kuwait and has no knowledge of the events relating to Kuwait that are alleged in the First

Amended Complaint.

       112.    T/WI performed meaningful functions as a subcontractor under Contract 1. T/WI

gained meaningful experience in management as a result of performing subcontract services

under Contract 1. To the extent the contrary allegations in this paragraph apply to T/WI, those

allegations are denied.

       113.    The allegations against T/WI in this paragraph are denied. T/WI did not

participate in the perversion of SBA contracting policies, or otherwise engage in any conduct

that had a negative impact on the United States or Relators.

       114.    The allegations in this paragraph pertain to GLS and Contract 2. T/WI has no

knowledge or information about these allegations regarding Contract 2.

       115.    The allegations against T/WI in this paragraph are denied.

       116.    The allegations against T/WI in this paragraph are denied. T/WI performed its

subcontract obligations under Contract 1. The other allegations in this paragraph pertain to GLS

and the other Defendants. T/WI has no knowledge or information about these other allegations.



                                                 15
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 16 of 141



       117.    The allegations against T/WI in this paragraph are denied. T/WI performed

services as a subcontractor under Contract 1 and was paid only for the services it rendered. The

other allegations in this paragraph pertain to GLS and the other Defendants. T/WI has no

knowledge or information about these other allegations.

       118.    T/WI performed services as a subcontractor under Contract 1 and was paid only

for the services it rendered. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. The other

allegations in this paragraph pertain to GLS. T/WI has no knowledge or information about these

other allegations.

       119.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations.

       120.    The allegations in this paragraph pertain to GLS. T/WI did not employ any

Relators in Kuwait and has no knowledge of the events relating to Kuwait that are alleged in the

First Amended Complaint. T/WI had no involvement with, or knowledge of, GLS’ alleged

conduct involving Kuwait or Kuwaiti law. T/WI had no involvement with, or knowledge of,

Relators’/Plaintiffs’ alleged work and/or living conditions in Kuwait. T/WI has no knowledge or

information about these allegations..

       121.    The allegations in this paragraph pertain to GLS. T/WI did not employ any

Relators in Kuwait and has no knowledge of the events relating to Kuwait that are alleged in the

First Amended Complaint. T/WI had no involvement with, or knowledge of, GLS’ alleged

conduct involving Kuwait or Kuwaiti law. T/WI had no involvement with, or knowledge of,




                                                  16
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 17 of 141



Relators’/Plaintiffs’ alleged work and/or living conditions in Kuwait. T/WI has no knowledge or

information about these allegations.

       122.    The allegations in this paragraph pertain to GLS. T/WI did not employ any

Relators in Kuwait and has no knowledge of the events relating to Kuwait that are alleged in the

First Amended Complaint. T/WI had no involvement with, or knowledge of, GLS’ alleged

conduct involving Kuwait or Kuwaiti law. T/WI had no involvement with, or knowledge of,

Relators’/Plaintiffs’ alleged work and/or living conditions in Kuwait. T/WI has no knowledge or

information about these allegations.

       123.    The allegations in this paragraph pertain to GLS. T/WI did not employ any

Relators in Kuwait and has no knowledge of the events relating to Kuwait that are alleged in the

First Amended Complaint. T/WI had no involvement with, or knowledge of, GLS’ alleged

conduct involving Kuwait or Kuwaiti law. T/WI had no involvement with, or knowledge of,

Relators’/Plaintiffs’ alleged work and/or living conditions in Kuwait. T/WI has no knowledge or

information about these allegations.

       124.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       125.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       126.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations T/WI did not employ any Relators in Kuwait



                                               17
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 18 of 141



and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       127.   The allegations in this paragraph pertain to Kuwaiti law. T/WI has no knowledge

or information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       128.   The allegations in this paragraph pertain to Kuwaiti law. T/WI has no knowledge

or information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       129.   The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       130.   The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       131.   The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       132.   The allegations in this paragraph pertain to Kuwaiti law and actions allegedly

taken by Alshora. T/WI has no information about Kuwaiti law or Alshora’s alleged actions.




                                              18
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 19 of 141



T/WI did not employ any Relators in Kuwait and has no knowledge of the events relating to

Kuwait that are alleged in the First Amended Complaint.

       133.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI did not violate the FCA and did not present any false claims. T/WI denies the allegations

in this paragraph to the extent they purport to allege that T/WI violated the FCA, or engaged in

any conduct that was improper, illegal, and/or otherwise harmed or damaged the United States or

any of the Relators.

       134.    T/WI was not a subcontractor under Contract 2 and had no involvement with

GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all allegations against it that are

based on, arise out of, and/or relate to, Contract 2. The allegations in this paragraph pertain to

GLS, Alshora and Contract 2. T/WI has no knowledge or information about these allegations.

T/WI did not employ any Relators in Kuwait and has no knowledge of the events relating to

Kuwait that are alleged in the First Amended Complaint.

       135.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       136.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.



                                                 19
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 20 of 141



       137.    The allegations in this paragraph pertain to GLS and Alshora. T T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       138.    The allegations in this paragraph pertain to GLS, Alshora and Kuwaiti law. T/WI

has no knowledge or information about these allegations. T/WI did not employ any Relators in

Kuwait and has no knowledge of the events relating to Kuwait that are alleged in the First

Amended Complaint.

       139.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       140.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       141.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       142.    The allegations in this paragraph pertain to Kuwaiti law. T/WI has no knowledge

or information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.




                                               20
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 21 of 141



       143.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       144.    The allegations in this paragraph pertain to Alshora. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       145.    The allegations in this paragraph pertain to Alshora. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       146.    The allegations in this paragraph pertain to actions allegedly taken by a member

of the Kuwaiti Army. T/WI has no knowledge or information about these allegations. T/WI did

not employ any Relators in Kuwait and has no knowledge of the events relating to Kuwait that

are alleged in the First Amended Complaint.

       147.    The allegations in this paragraph pertain to the United States Government. T/WI

has no knowledge or information about these allegations. T/WI did not employ any Relators in

Kuwait and has no knowledge of the events relating to Kuwait that are alleged in the First

Amended Complaint.

       148.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.




                                               21
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 22 of 141



       149.   T/WI has no knowledge or information about the allegations in this paragraph.

T/WI did not employ any Relators in Kuwait and has no knowledge of the events relating to

Kuwait that are alleged in the First Amended Complaint.

       150.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       151.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       152.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       153.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       154.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       155.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.




                                              22
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 23 of 141



       156.    The allegations in this paragraph pertain to Alshora. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       157.    The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint.

       158.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       159.    T/WI has no knowledge or information about the allegations in this paragraph.

T/WI did not employ any Relators in Kuwait and has no knowledge of the events relating to

Kuwait that are alleged in the First Amended Complaint.

       160.    Contract 1 and DoD 5220.22M speak for themselves. The allegations in this

paragraph are denied to the extent they are inconsistent with the express terms of Contract 1 and

DoD 5220.22M.

       161.    Contract 1 and DoD 5220.22M speak for themselves. The allegations in this

paragraph are denied to the extent they are inconsistent with the express terms of Contract 1 and

DoD 5220.22M.

       162.    Contract 1 and DoD 5220.22M speak for themselves. The allegations in this

paragraph are denied to the extent they are inconsistent with the express terms of Contract 1 and

DoD 5220.22M.




                                               23
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 24 of 141



       163.       The allegations in this paragraph pertain to GLS and Alshora. T/WI has no

knowledge or information about these allegations. T/WI did not employ any Relators in Kuwait

and has no knowledge of the events relating to Kuwait that are alleged in the First Amended

Complaint. T/WI did not violate the FCA and did not present any false claims. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       164.       The National Defense Authorization Act for Fiscal Year 2008 speaks for itself.

The allegations in this paragraph are denied to the extent they are inconsistent with the terms of

the National Defense Authorization Act for Fiscal Year 2008.

       165.       The allegations in this paragraph pertain to a hearing held by the Commission on

Wartime Contracting in Iraq and Afghanistan. It is T/WI’s understanding that there is a public

record of the referenced hearing. The allegations in this paragraph are denied to the extent that

they are inconsistent with the public record.

       166.       The allegations in this paragraph pertain to testimony allegedly given by a GLS

representative at hearing held by the Commission on Wartime Contracting in Iraq and

Afghanistan and the alleged motivation for the representative’s testimony. It is T/WI’s

understanding that there is a public record of the referenced hearing. The allegations in this

paragraph are denied to the extent that they are inconsistent with the public record. T/WI has no

knowledge or information about the alleged motivation for the testimony given by GLS’

representative.

       167.       The allegations in this paragraph pertain to testimony allegedly given by a GLS

representative at hearing held by the Commission on Wartime Contracting in Iraq and



                                                  24
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 25 of 141



Afghanistan and the alleged erroneous impression conveyed by the representative’s testimony. It

is T/WI’s understanding that there is a public record of the referenced hearing. The allegations

in this paragraph are denied to the extent that they are inconsistent with the public record. TW/I

denies the allegations in this paragraph to the extent they purport to allege that T/WI was

involved in creating an erroneous impression, or otherwise presenting false information.

       168.    The allegations in this paragraph pertain to allegedly false statements made by a

GLS representative at hearing held by the Commission on Wartime Contracting in Iraq and

Afghanistan. It is T/WI’s understanding that there is a public record of the referenced hearing.

The allegations in this paragraph are denied to the extent that they are inconsistent with the

public record. TW/I denies the allegations in this paragraph to the extent they purport to allege

that T/WI was involved in presenting false information. The Relators for whose services T/WI

received payment for subcontract services under Contract 1 were employees of T/WI at the time

the services were rendered.

       169.    The allegations in this paragraph pertain to testimony allegedly given by a GLS

representative at hearing held by the Commission on Wartime Contracting in Iraq and

Afghanistan and the alleged motivation for the representative’s testimony. It is T/WI’s

understanding that there is a public record of the referenced hearing. The allegations in this

paragraph are denied to the extent that they are inconsistent with the public record.

       170.    T/WI performed services as a subcontractor under Contract 1 and was paid only

for the services it rendered. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI made any false or



                                                 25
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 26 of 141



misleading representations. The other allegations in this paragraph pertain to GLS and Alshora.

T/WI has no knowledge or information about these other allegations. T/WI did not employ any

Relators in Kuwait and has no knowledge of the events relating to Kuwait that are alleged in the

First Amended Complaint.

       171.    The allegations in this paragraph pertain to allegedly false statements made by a

GLS representative at hearing held by the Commission on Wartime Contracting in Iraq and

Afghanistan. It is T/WI’s understanding that there is a public record of the referenced hearing.

The allegations in this paragraph are denied to the extent that they are inconsistent with the

public record. TW/I denies the allegations in this paragraph to the extent they purport to allege

that T/WI was involved in presenting false information. T/WI does not have knowledge or

information about what the GLS representative allegedly knew or did not know.

       172.    The allegations in this paragraph pertain to an alleged disclosure by INSCOM at a

hearing held by the Commission on Wartime Contracting in Iraq and Afghanistan. It is T/WI’s

understanding that there is a public record of the referenced hearing. The allegations in this

paragraph are denied to the extent that they are inconsistent with the public record.

       173.    The Relators for whose services T/WI received payment for subcontract services

under Contract 1 were employees of T/WI at the time the services were rendered. T/WI denies

the allegations in this paragraph to the extent they allege the contrary.

       174.    The allegations in this paragraph pertain to testimony allegedly given by

INSCOM and a GLS representative at hearing held by the Commission on Wartime Contracting

in Iraq and Afghanistan and the alleged motivation for the representative’s testimony. It is

T/WI’s understanding that there is a public record of the referenced hearing. The allegations in

this paragraph are denied to the extent that they are inconsistent with the public record.



                                                 26
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 27 of 141



       175.    The allegations in this paragraph pertain to a fee that GLS allegedly earned under

its contract with the United States and GLS’ incentive for subcontracting. T/WI does not have

knowledge or information about these allegations.

       176.    The allegations in this paragraph pertain to a hearing held by the Commission on

Wartime Contracting in Iraq and Afghanistan. It is T/WI’s understanding that there is a public

record of the referenced hearing. The allegations in this paragraph are denied to the extent that

they are inconsistent with the public record.

       177.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       178.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       179.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or



                                                 27
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 28 of 141



engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       180.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       181.    The allegations in this paragraph do not require a response.

       182.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       183.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 28
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 29 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       184.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       185.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       186.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 29
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 30 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       187.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       188.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       189.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 30
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 31 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2.. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       190.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       191.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       192.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 31
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 32 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       193.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       194.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       195.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 32
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 33 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       196.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       197.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       198.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 33
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 34 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       199.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       200.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       201.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 34
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 35 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       202.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       203.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       204.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 35
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 36 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       205.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       206.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       207.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the



                                                 36
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 37 of 141



allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       208.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       209.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       210.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or



                                                 37
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 38 of 141



engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       211.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       212.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       213.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent




                                                 38
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 39 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       214.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       215.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       216.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent



                                                 39
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 40 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       217.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       218.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       219.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent




                                                 40
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 41 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       220.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       221.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       222.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 41
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 42 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       223.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       224.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       225.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 42
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 43 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       226.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       227.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       228.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the



                                                 43
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 44 of 141



allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       229.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       230.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       231.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or



                                                 44
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 45 of 141



engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       232.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       233.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       234.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or




                                                 45
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 46 of 141



engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       235.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       236.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       237.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 46
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 47 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       238.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       239.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       240.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 47
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 48 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       241.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       242.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       243.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the



                                                 48
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 49 of 141



allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       244.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       245.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       246.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 49
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 50 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       247.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       248.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       249.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 50
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 51 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       250.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       251.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       252.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                 51
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 52 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       253.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       254.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.




                                                 52
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 53 of 141



       255.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       256.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       257.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.



                                                 53
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 54 of 141



       258.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       259.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       260.    Relator Magi was a T/WI employee from February 19, 2010, through May 13,

2011. During that time, he provided linguist services in Iraq. The other allegations in this

paragraph pertain to GLS. T/WI has no knowledge or information about these allegations. T/WI

was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,

and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent they

purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.



                                                 54
          Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 55 of 141



          261.   T/WI does not know what Relator Magi allegedly asked GLS. T/WI

communicated directly with Magi via email. The allegations against T/WI in this paragraph are

denied.

          262.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

          263.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

          264.   The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 55
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 56 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       265.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       266.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       267.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 56
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 57 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       268.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       269.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       270.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 57
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 58 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       271.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       272.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       273.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all



                                                 58
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 59 of 141



allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       274.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       275.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       276.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                 59
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 60 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       277.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       278.    Relator Al-Safar was a T/WI employee from April 2010, through May 2011.

During that time period, he provided linguistic services in Iraq. The other allegations in this

paragraph pertain to GLS. T/WI has no knowledge or information about these allegations. T/WI

was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,

and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent they

purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       279.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no



                                                 60
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 61 of 141



involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       280.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       281.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       282.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                 61
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 62 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       283.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       284.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       285.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all



                                                 62
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 63 of 141



allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       286.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       287.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       288.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or



                                                 63
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 64 of 141



engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       289.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       290.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       291.    Relator Luttfi was a T/WI employee from November 2008, through June 2011.

During that time period, he provided linguistic services in Iraq. The other allegations in this

paragraph pertain to GLS. T/WI has no knowledge or information about these allegations. T/WI

was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,

and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent they



                                                 64
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 65 of 141



purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       292.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       293.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       294.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent



                                                 65
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 66 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       295.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       296.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       297.    Relator Luttfi was a T/WI employee from November 2008, through June 2011.

During that time period, he provided linguistic services in Iraq. The other allegations in this

paragraph pertain to GLS. T/WI has no knowledge or information about these allegations. T/WI

was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,



                                                 66
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 67 of 141



and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent they

purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       298.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       299.    The allegations in this paragraph pertain to DynCorp. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       300.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T T/WI was not a subcontractor under Contract 2 and had

no involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or



                                                 67
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 68 of 141



engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       301.    The allegations in this paragraph pertain to DynCorp. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       302.    The allegations in this paragraph pertain to GLS and DynCorp. T/WI has no

knowledge or information about these allegations. T/WI was not a subcontractor under Contract

2 and had no involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies

all allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       303.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.



                                                 68
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 69 of 141



       304.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       305.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       306.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.




                                                 69
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 70 of 141



       307.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       308.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       309.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       310.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no



                                                 70
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 71 of 141



involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       311.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       312.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       313.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the



                                                 71
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 72 of 141



allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       314.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       315.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       316.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent



                                                 72
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 73 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       317.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       318.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       319.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 73
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 74 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       320.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       321.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       322.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 74
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 75 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       323.    Relator Antar was a T/WI employee. He provided linguistic services in Iraq. The

other allegations in this paragraph pertain to GLS. T/WI has no knowledge or information about

these allegations. T/WI was not a subcontractor under Contract 2 and had no involvement with

GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all allegations against it that are

based on, arise out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph

to the extent they purport to allege that T/WI violated the FCA, or engaged in any conduct that

was improper, illegal, and/or otherwise harmed or damaged the United States or any of the

Relators.

       324.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       325.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 75
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 76 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       326.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       327.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       328.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 76
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 77 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       329.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       330.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       331.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 77
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 78 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       332.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       333.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       334.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                 78
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 79 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       335.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       336.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.




                                                 79
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 80 of 141



       337.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       338.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       339.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.



                                                 80
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 81 of 141



       340.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       341.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       342.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.



                                                 81
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 82 of 141



       343.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       344.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       345.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent




                                                 82
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 83 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       346.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       347.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       348.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 83
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 84 of 141



out of, and/or relate to, Contract 22. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       349.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       350.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       351.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the



                                                 84
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 85 of 141



allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       352.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       353.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       354.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or




                                                 85
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 86 of 141



engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       355.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       356.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       357.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent




                                                 86
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 87 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       358.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       359.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       360.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 87
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 88 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       361.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       362.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       363.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the



                                                 88
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 89 of 141



allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       364.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       365.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       366.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or



                                                 89
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 90 of 141



engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       367.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       368.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       369.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent



                                                 90
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 91 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       370.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       371.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       372.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent



                                                 91
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 92 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       373.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 22. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       374.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       375.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 92
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 93 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       376.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       377.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       378.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 93
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 94 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       379.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       380.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       381.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 94
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 95 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       382.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       383.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       384.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 95
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 96 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       385.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       386.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       387.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the



                                                 96
        Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 97 of 141



allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       388.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       389.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       390.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                 97
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 98 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       391.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       392.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       393.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                 98
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 99 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       394.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       395.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       396.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                 99
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 100 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       397.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       398.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       399.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                100
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 101 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       400.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       401.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       402.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                101
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 102 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 22. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       403.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       404.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       405.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no



                                                102
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 103 of 141



involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       406.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       407.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       408.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                103
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 104 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       409.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       410.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       411.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                104
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 105 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       412.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       413.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.




                                                105
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 106 of 141



       414.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       415.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       416.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.



                                                106
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 107 of 141



       417.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       418.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       419.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent



                                                 107
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 108 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       420.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2 T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       421.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       422.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                108
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 109 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       423.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       424.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       425.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                109
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 110 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       426.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       427.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       428.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                110
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 111 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       429.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       430.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       431.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                111
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 112 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       432.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       433.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.




                                                112
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 113 of 141



       434.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       435.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       436.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T T/WI was not a subcontractor under Contract 2 and had

no involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.




                                                113
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 114 of 141



       437.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       438.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       439.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       440.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                114
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 115 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       441.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       442.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.




                                                115
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 116 of 141



       443.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       444.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       445.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent




                                                116
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 117 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       446.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       447.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       448.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                117
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 118 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       449.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       450.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       451.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                118
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 119 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       452.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       453.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       454.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all



                                                119
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 120 of 141



allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       455.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       456.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       457.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                120
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 121 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       458.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       459.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       460.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                121
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 122 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       461.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       462.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       463.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                122
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 123 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 22. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       464.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       465.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.




                                                123
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 124 of 141



       466.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       467.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       468.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent




                                                124
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 125 of 141



they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       469.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       470.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       471.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise



                                                125
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 126 of 141



out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       472.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       473.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       474.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                126
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 127 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       475.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       476.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. T/WI denies the

allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA, or

engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States or any of the Relators.

       477.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or



                                                127
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 128 of 141



GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       478.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       479.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       480.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.



                                                128
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 129 of 141



T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       481.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       482.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       483.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no



                                                129
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 130 of 141



knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       484.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       485.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.




                                                130
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 131 of 141



       486.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

       487.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or

GLS’ performance of Contract 2. T/WI denies all allegations against it that are based on, arise

out of, and/or relate to, Contract 2. T/WI denies the allegations in this paragraph to the extent

they purport to allege that T/WI violated the FCA, or engaged in any conduct that was improper,

illegal, and/or otherwise harmed or damaged the United States or any of the Relators.

                                             COUNT I

       488.    The responses set forth above to the allegations in ¶¶ 1-487 of the First Amended

Complaint are hereby incorporated by reference.

       489.    T/WI denies the allegations in the paragraph to the extent they pertain to T/WI.

T/WI did not violate the FCA and did not present any false claims or engage in any conduct that

was improper, illegal, and/or otherwise harmed or damaged the United States or any of the

Relators. T T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’



                                                131
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 132 of 141



proposal or GLS’ performance of Contract 2. T/WI denies all allegations against it that are

based on, arise out of, and/or relate to, Contract 2.

       490.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       491.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       492.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       493.    T/WI denies that it was a “front” for services allegedly provided directly by GLS

and that its subcontract was a “sham.” T/WI performed services as a subcontractor under

Contract 1 and was paid only for the services it rendered.

       494.    T/WI denies the allegations in this paragraph to the extent they pertain to T/WI.

       495.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI denies that it engaged in any conduct that violated the

FAR or any applicable small business statute. The allegations in this paragraph pertain to GLS.

T/WI has no knowledge or information about these allegations.

       496.    T/WI denies that it engaged in any “scheme” that contravened Contract 1, the

FAR, or any other applicable federal small business statute, or that was otherwise unlawful.

       497.    T/WI denies the allegations in this paragraph to the extent they pertain to T/WI.

T/WI performed services as a subcontractor under Contract 1 and was paid only for the services

it rendered. T/WI did not violate the FCA and did not present any false claims.

       498.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.



                                                 132
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 133 of 141



       499.    T/WI denies the allegations in this paragraph to the extent they pertain to T/WI.

T/WI did not participate in any “scheme” with GLS or any other Defendant. T/WI did not cause

any false claims to be presented and, therefore, is not liable for any alleged damages.

       500.    The allegations in this paragraph pertain to DynCorp. T/WI has no knowledge or

information about these allegations

       501.    T/WI denies the allegations in this paragraph to the extent they pertain to T/WI.

T/WI performed services as a subcontractor under Contract 1 and was paid only for the services

it rendered. T/WI did not violate the FCA and did not present any false claims.

       502.    T/WI denies the allegations in this paragraph to the extent they pertain to T/WI.

T/WI did not engage in a course and pattern of fraudulent conduct. T/WI did not violate the

FCA and did not present any false claims.

       503.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       504.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       505.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       506.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       507.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       508.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.



                                                133
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 134 of 141



       509.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       510.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       511.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       512.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       513.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       514.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       515.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       516.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       517.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       518.    The allegations in this paragraph pertain to GLS and to Contract 2. T/WI was not

a subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,

and/or relate to, Contract 2. T/WI has no knowledge or information about these allegations.




                                                134
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 135 of 141



        519.     The allegations in this paragraph pertain to GLS and to Contract 2. T/WI was not

a subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,

and/or relate to, Contract 2. T/WI has no knowledge or information about these allegations.

        520.     The allegations in this paragraph pertain to GLS and to Contract 2. T/WI was not

a subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,

and/or relate to, Contract 2. T/WI has no knowledge or information about these allegations.

        521.     T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States.

        522.     T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States. T/WI performed services as a subcontractor under Contract 1 and was paid only

for the services it rendered. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2.

        523.     T/WI did not violate the FCA and did not present any false claims. T/WI denies

the allegations in this paragraph to the extent they purport to allege that T/WI violated the FCA,

or engaged in any conduct that was improper, illegal, and/or otherwise harmed or damaged the

United States. T/WI performed services as a subcontractor under Contract 1 and was paid only



                                                  135
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 136 of 141



for the services it rendered. T/WI was not a subcontractor under Contract 2 and had no

involvement with GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all

allegations against it that are based on, arise out of, and/or relate to, Contract 2. The allegation

that T/WI had any involvement with human trafficking is false. The Court has dismissed all of

Plaintiffs’ claims against T/WI based on alleged violation of the TVPRA.

                                             COUNT II

       524.    The responses set forth above to the allegations in ¶¶ 1-523 of the First Amended

Complaint are hereby incorporated by reference.

       525.    T/WI denies all allegations in this paragraph to the extent they pertain to T/WI.

       526.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI performed services as a subcontract under Contract 1

and was paid only for services its rendered.

       527.    T/WI denies all allegations in this paragraph that pertain to T/WI. T/WI

performed services as a subcontractor under Contract 1 and was paid only for the services it

rendered. T/WI was not a subcontractor under Contract 2 and had no involvement with GLS’

proposal or GLS’ performance of Contract 2. T/WI denies all allegations against it that are

based on, arise out of, and/or relate to, Contract 2. The other allegations in this paragraph pertain

to GLS. T/WI has no knowledge or information about these other allegations.

       528.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       529.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.




                                                 136
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 137 of 141



       530.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       531.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       532.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations. T/WI did not employ any Relators in Kuwait and has no

knowledge of the events relating to Kuwait that are alleged in the First Amended Complaint.

       533.    T/WI was not a subcontractor under Contract 2 and had no involvement with

GLS’ proposal or GLS’ performance of Contract 2. T/WI denies all allegations against it that are

based on, arise out of, and/or relate to, Contract 2. The other allegations in this paragraph pertain

to GLS. T/WI has no knowledge or information about these other allegations.

       534.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       535.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       536.    The allegations in this paragraph pertain to GLS. T/WI has no knowledge or

information about these allegations.

       537.    T/WI denies the allegations in this paragraph to the extent they pertain to T/WI.

T/WI did not, by any act or omission, cause any false or fraudulent claims to be presented. T/WI

was not a subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,

and/or relate to, Contract 2. The other allegations in this paragraph pertain to GLS. T/WI has no

knowledge or information about these other allegations.



                                                137
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 138 of 141



        538.    T/WI did not, by any act or omission, cause any false or fraudulent claims to be

presented and, therefore, is not liable for any alleged damages.

        539.    T/WI did not, by any act or omission, cause any false or fraudulent claims to be

presented and, therefore, is not liable for any civil fine.

        540.    T/WI denies the allegations in this paragraph to the extent they pertain to T/WI.

T/WI did not violate the FCA and did not present any false claims. T/WI performed services as

a subcontractor under Contract 1 and was paid only for the services it rendered. T/WI was not a

subcontractor under Contract 2 and had no involvement with GLS’ proposal or GLS’

performance of Contract 2. T/WI denies all allegations against it that are based on, arise out of,

and/or relate to, Contract 2. The allegation that T/WI had any involvement with human

trafficking is false. The Court has dismissed all of Plaintiffs’ claims against T/WI based on

alleged violation of the TVPRA.

                                              COUNT III

        The Court has dismissed all of Relators’ claims against T/WI in Count III of the First

Amended Complaint. Accordingly, no response to the allegations in ¶¶ 541-547 of the First

Amended Complaint is required. Nevertheless, T/WI hereby denies the allegations against it in

¶¶ 541-547 of the First Amended Complaint.

                                             COUNT IV

        The Court has dismissed all of Relators’ claims against T/WI in Count IV of the First

Amended Complaint. Accordingly, no response to the allegations in ¶¶ 548-593 of the First

Amended Complaint is required. T/WI states, however, that the allegation it engaged in human

trafficking is false and it denies the allegations against it in ¶¶ 548-593 of the First Amended

Complaint.



                                                  138
          Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 139 of 141



                                          PRAYER FOR RELIEF

          T/WI denies the allegations that it is liable for any damages; expenses and costs of suit,

including reasonable attorneys’ fees; interest; general, special, or equitable relief; or any other

relief.

                                              DEFENSES

          T/WI hereby gives notice that it may rely on the following defenses in opposing the First

Amended Complaint. By listing such defenses, T/WI does not concede, explicitly or implicitly,

that any or all of the listed defenses are affirmative defenses under applicable law. In addition,

by listing its defenses (here or in other pleadings), T/WI does not waive its right to present any

defense that is not required to be identified by Answer or otherwise.

          1.     All allegations in the First Amended Complaint that are not expressly admitted

above are hereby denied.

          2.     The allegations against T/WI in the First Amended Complaint fail to state a claim

against T/WI upon which any relief can be granted.

          3.     The claims against T/WI in the First Amended Complaint are barred, in whole or

in part, by the statute of limitations.

          4.     The claims against T/WI in the First Amended Complaint are barred, in whole or

in part, by the prior public disclosure bar of the FCA.

          5.     The allegations against T/WI in the First Amended Complaint are barred, in

whole or in part, by the doctrines of unclean hands, waiver, estoppel, and/or laches.

          6.     To the extent, if any, the Relators and/or the United States incurred damages,

T/WI is not liable for such damages.




                                                  139
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 140 of 141



       WHEREFORE, with regard to Counts I and II, the Court should enter judgment in

T/WI’s favor and hold that Relators are not entitled to any damages, costs and expenses, interest,

or any other form of relief from T/WI. As noted, the Court has dismissed all of Relators’ claims

against T/WI in Count III and Count IV of the First Amended Complaint. Accordingly, under

Count III and Count IV, Relators are not entitled to any damages, costs and expenses, interest, or

any other form of relief from T/WI.

                                             Respectfully submitted,

                                             THOMAS/WRIGHT, INC.

                                             By Counsel:

Dated: October 21, 2019                      /s/ Richard O. Wolf
                                             Richard O. Wolf (Bar No. 04989)
                                             Robert M. Moore (admitted pro hac vice)
                                             John A. Bertino (admitted pro hac vice)
                                             MOORE & LEE, LLP
                                             1751 Pinnacle Drive, Suite 1100
                                             McLean, VA 22102
                                             Tel.: (703) 506-2050
                                             Fax: (703) 506-2051
                                             Email: r.wolf@mooreandlee.com
                                             Email: r.moore@mooreandlee.com
                                             Email: j.bertino@mooreandlee.com
                                             Counsel for Thomas/Wright, Inc.




                                               140
       Case 8:15-cv-01806-PX Document 174 Filed 10/21/19 Page 141 of 141



                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 21, 2019, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of the filings to all counsel of record.

                                                        /s/ Richard O. Wolf
                                                        Richard O. Wolf




                                                  141
